UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1465



MARY   J.  SWEETING, individually and       as
administrator of the estate of Glenn        J.
Sweeting,

                                            Plaintiff - Appellant,

          and


LARISSE COWARD, individually and on behalf of
K.C., a minor (DOB 2000); NICOLE JENNINGS,
individually and on behalf of G.S., a minor
(DOB 2000); TABATHA LESTER, individually and
on behalf of K.L., a minor (DOB 1997); ANGELA
WINSTON, individually and on behalf of K.W., a
minor   (DOB    1998);   MAXINE    TIMBERLAKE,
individually and on behalf of S.S., a minor
(DOB 1990),

                                                       Plaintiffs,

          versus


ROBERT COOK, Special Agent, Richmond FBI,
individually and in his official capacity;
GARY F. JENNINGS, Special Agent, Richmond FBI,
individually and in his official capacity;
UNITED STATES OF AMERICA; MARK SYKES, Squad 3
Supervisor, Richmond FBI, individually and in
his official capacity; FEDERAL BUREAU OF
INVESTIGATION; CHESTERFIELD COUNTY POLICE
DEPARTMENT;    WILLIAM     GORMLEY,    Medical
Examiner’s Office, individually and in his
official capacity,

                                           Defendants - Appellees,

          and
JOHN DOE, FBI Agents, individually and in
their official capacities; JANE DOE, FBI
Agents, individually and in their official
capacities; DONALD W. THOMPSON, JR., Special
Agent in Charge, Richmond FBI, individually
and in his official capacity; JOHN DOE,
individually and in their official capacities;
JANE DOE, individually and in their official
capacities,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00332-JRS)


Submitted:   October 31, 2007           Decided:   December 28, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary J. Sweeting, Appellant Pro Se.         Debra Jean Prillaman,
Assistant United States Attorney, Robert P. McIntosh, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia; Steven Latham Micas,
County Attorney, David Wayne Robinson, COUNTY ATTORNEY’S OFFICE,
Chesterfield, Virginia; Howard Martin Casway, Assistant Attorney
General, David Edward Johnson, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

                Mary J. Sweeting appeals the district court’s order

dismissing her civil complaint pursuant to Fed. R. Civ. P. 12(b).

We   have       reviewed    the    record    and    find   no    reversible    error.

Accordingly, we affirm substantially on the reasoning of the

district court.* Sweeting v. Cook, No. 3:06-cv-00332-JRS (E.D. Va.

Mar. 14 & 22, 2007).             We dispense with oral argument because the

facts     and    legal     contentions      are    adequately     presented    in   the

materials        before    the    court     and    argument     would   not   aid   the

decisional process.



                                                                              AFFIRMED




      *
      We are precluded from reviewing claims or arguments not
presented before us for review. 4th Cir. R. 34(b). Thus, to the
extent Sweeting may have had a potentially viable claim not
presented to this court, review of such a claim is deemed waived.
Id. To the extent Sweeting seeks to raise issues for the first
time on appeal, we decline to consider such claims. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993). Sweeting’s claim
regarding the Appellees’ alleged failure to notify her of her son’s
death is without merit for the same reasons relied upon by the
district court in dismissing the rest of Sweeting’s complaint.

                                          - 3 -